UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1271


EMMANUEL EDOKOBI,

                    Plaintiff - Appellant,

             v.

JUDGE PAUL W. GRIMM,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:19-cv-00905-GJH)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emmanuel Edokobi, Appellant Pro Se. Derek Scott Hammond, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Alan Robert Burch, Associate General
Counsel, OFFICE OF THE UNITED STATES ATTORNEY, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Emmanuel Edokobi appeals the district court’s order denying his motion for recusal

and granting Defendant’s motion to dismiss his civil action. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Edokobi v. Grimm, No. 8:19-cv-00905-GJH (D. Md. Mar. 4, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2